Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-14-00795-CV

                                       IN RE Roddy G. MARTIN

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 26, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 14, 2014, relator Roddy G. Martin filed a petition for writ of mandamus and

a request for emergency relief pending a ruling on the mandamus petition. The court has considered

the petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus and the request for emergency relief are

denied. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 14-435CCL, styled South Texas Powerwash and Striping Inc. v. Roddy G.
Martin, pending in the County Court at Law, Kendall County, Texas, the Honorable Bill R. Palmer presiding.